                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

Civil Action No. 17-cv-02661-RM-SKC

GREGORY C. CAMPBELL,

          Plaintiff,

v.

EATON CORPORATION, d/b/a Cooper Lighting Inc.,

          Defendant.

______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

          This matter is before the Court on the September 30, 2019 “Report & Recommendation

Re: Motion to Dismiss Plaintiff’s Complaint [#23]” of United States Magistrate Judge S. Cato

Crews (the “Recommendation”) (ECF No. 42) to grant Defendant’s Motion to Dismiss (ECF No.

23) and dismiss without prejudice Plaintiff’s Title VII and ADEA1 claims and dismiss with

prejudice Plaintiff’s OSHA2 retaliation claim. The Recommendation is incorporated herein by

reference. See 28 U.S.C. § 636(b)(1)(B); FED. R. CIV. P. 72(b).

          The Recommendation advised the parties that specific written objections were due within

fourteen days after being served with a copy of the Recommendation. (ECF No. 42 at pages 13-

14.) Despite this advisement, no objections to the Recommendation have to date been filed by

any party and the time to do so has expired. (See generally Dkt.)




1
    Age Discrimination in Employment Act of 1967.
2
    Occupational Safety and Health Act.
        The Court concludes that Magistrate Judge Crew’s analysis was thorough and sound, and

that there is no clear error on the face of the record.3 See FED. R. CIV. P. 72(b) advisory

committee’s note (“When no timely objection is filed, the court need only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation.”); see also

Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“In the absence of timely objection, the

district court may review a magistrate’s report under any standard it deems appropriate.”). The

recommended disposition is, therefore, adopted as an order of this Court.

        In accordance with the foregoing, the Court:

    (1) ACCEPTS and ADOPTS the Magistrate Judge’s “Report & Recommendation Re: Motion

        to Dismiss Plaintiff’s Complaint [#23]” (ECF No. 42) as modified herein;

    (2) GRANTS Defendant’s Motion to Dismiss (ECF No. 23);

    (3) DISMISSES without prejudice Plaintiff’s Title VII and ADEA claims;

    (4) DISMISSES with prejudice Plaintiff’s OSHA claim;

    (5) DIRECTS the Clerk of the Court to enter judgment in favor of Defendant and against

        Plaintiff; and

    (6) ORDERS that, as this matter is fully resolved, the Clerk shall close this case.

        DATED this 24th day of October, 2019.

                                                            BY THE COURT:



                                                            ____________________________________
                                                            RAYMOND P. MOORE
                                                            United States District Judge



3
 Footnote 2 of the Recommendation contains a clerical error as it refers to a Second Amended Complaint. The
Recommendation properly refers to and analyzes the allegations in the complaint. The Court accepts the
Recommendation but modifies footnote 2 to refer to the complaint found at ECF No. 1.

                                                       2
